DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-7, 9-16, and 18 are pending.

Drawings
The corrected drawing sheets received on 27 May 2021 are acceptable.  The objection to the drawings is withdrawn.

Allowable Subject Matter
Claims 1-7, 9-16, and 18 are allowed.

The following is an Examiner’s Statement of Reasons for Allowance: 
Claim 1 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination:
a liquid crystal display comprising: 
a timing controller configured to output a light-source controlling signal having a high level throughout a frame of a plurality of frames when a length of the frame of the plurality of frames is shorter than a light-on period during a variable frequency mode.

Claim 10 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination:
a method of driving a liquid crystal display comprising:
outputting a light-source controlling signal having a high level throughout a frame of the plurality of frames when a length of the frame of the plurality of frames is shorter than a light-on period in a variable frequency mode.

does not teach controlling the backlight control signal to be high throughout a frame when the determined light on period is longer than the frame period. 
Prior art was not found teaching the concept of controlling a backlight control signal to high across an entire frame when in variable frame rate mode the frame duration is shorter than the calculated light-on duration.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640.  The examiner can normally be reached on 1000-1830.  Examiner interviews are available via telephone, in-person, and video conferencing using a 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Douglas M Wilson/Examiner, Art Unit 2694     

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694